DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-51, 68-69 and 71 remain pending, with Claims 1, 4, 51 and 71 withdrawn from consideration as directed to non-elected inventions (see below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election without traverse of Group II, Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-51 and 68-69 in the reply filed on 22 December 2021 is acknowledged.
Accordingly, Claims 1, 4 and 71 are withdrawn from consideration as directed to non-elected inventions. 
Species Election
Applicant’s election without traverse of the Species of a Cas9 nuclease as set forth in Claim 50 in the reply filed on 22 December 2021 is acknowledged.
Accordingly, Claim 51, directed to a Cpf1 nuclease, is withdrawn from consideration as directed to a non-elected species. 
Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-49 and 68-69 are generic to the elected species. 

Drawings
The drawings are objected to because Figure 1 includes the following extraneous partial text:

    PNG
    media_image1.png
    29
    36
    media_image1.png
    Greyscale
(see far right of Figure). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
pg 24, ¶0115, refers to a “Figure 17”, which is not present in the application as filed; and
pg 33, ¶0152, begins with "There a variety of mechanisms...", which is grammatically incorrect and should recite --There are a variety of mechanisms...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-50 and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The inclusion of Claims 10, 13, 16-18, 28, 32, 34, 40, 43, 48-50 and 68-69 is due to their dependency from Claim 5. 
Independent Claim 5 recites 

    PNG
    media_image2.png
    180
    840
    media_image2.png
    Greyscale

where a skilled artisan would not understand what is meant by polynucleotides that “serve as templates for different versions of the polynucleotide of interest” (emphasis added) or a polynucleotide that “serves as a template for different versions of the polynucleotide of interest” (emphasis added).  
The instant application as filed does not define the phrase “serves as a template for”, and the most relevant description appears to be the following from page 31 of the specification:

    PNG
    media_image3.png
    206
    873
    media_image3.png
    Greyscale

(emphasis added).
And while a skilled artisan would understand the plain description of “the library includes different versions of a polynucleotide of interest”, s/he would not understand the literal description of “the library includes [ ] different versions of a polynucleotide of interest that serve as a template for different versions of the polynucleotide of interest” because it is a 
And this ambiguity extends to the wording in step (a) of Claim 5 as quoted above because the language of step (a) does not reasonably allow a skilled artisan to know what “library of polynucleotides”, beyond those that “encode different versions of the polypeptide of interest” are, or are not, to be introduced into host cells as required by the claim. 
And because this ambiguity is not remedied by any of the dependent claims, Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-50 and 68-69 are indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, step (a) is interpreted for the purposes of examination as reciting 
--introducing a library of polynucleotides into host cells, wherein different polynucleotides in the library encode different versions of the polypeptide of interest or serve as templates for expressing different versions of the polynucleotide of interest, so that each transformed host cell includes a polynucleotide that encodes a version of the polypeptide of interest or serves as a template for expressing a version of the polynucleotide of interest—
where ‘expressing’ is limited to (1) transcribing the “different polynucleotides” to produce “different [RNA] versions of the polynucleotide of interest”.  And ‘expressing’ is not interpreted as including (2) translating the “different [RNA] polynucleotides” to produce “different [polypeptide] versions of the polynucleotide of interest” nor (3) transcribing and translating the 
It is noted that a review of the instant application only found descriptions consistent with interpretation (1) above, e.g. dependent Claim 49.  Therefore, and should Applicant’s intended meaning include interpretations (2) and/or (3), Applicant is urged to clearly identify adequate support.  

In addition to the above, Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 are indefinite because while step (a) of Claim 5 broadly encompasses “introducing a library of polynucleotides into host cells” of any kind, step (b) of the claim requires “incubating transformed host cells from step (a) together with a plurality of bacteriophage [ ] such that (i) the plurality of bacteriophage infect the transformed host cells” (underlining added).  
Because a plurality of bacteriophage can only “infect” bacterial host cells, step (b) is limited to “transformed [bacterial] host cells”, which presents a contradiction, and thus confusion, with respect to step (a).  
This contradiction renders the claims indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising step (a) to require bacterial host cells (as found in Claim 43) would obviate this rejection.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase “the polynucleotide further comprises a regulatory element operably linked to the polypeptide encoding the polypeptide” (underlining added) in Claim 10, lines 2-3, is confusing because a polypeptide does not ‘encode’ itself and does not ‘encode’ another polypeptide.  
Thus it is ambiguous as to the metes and bounds of “the polynucleotide” as required in Claim 10.  This ambiguity renders the claim indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the above quoted phrase is interpreted as reciting --the polynucleotide further comprises a regulatory element operably linked to the polynucleotide encoding the polypeptide--.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Dependent Claims 10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding dependent Claim 10, independent Claim 5 recites “a plasmid that encodes a version of the polypeptide or polynucleotide of interest that binds the DNA target” (emphasis added; see step (b)(i) for example), where the broadest reasonable interpretation of Claim 5 includes the presence of (regulatory) elements in “a plasmid that encodes [ ] the polypeptide or polynucleotide of interest” to express “the polypeptide or polynucleotide of interest” so that it “binds the DNA target” as presented in the claim because a skilled artisan is aware that a coding sequence alone is not expressed in a cell without being operably linked to such elements.  
This interpretation is consistent with the instant application, which provides no description of “a plasmid that encodes a version of the polypeptide or polynucleotide of interest that binds the DNA target” without such elements.  
Because Claim 10 (as interpreted in the last indefiniteness rejection above) requires that “the polynucleotide further comprises a regulatory element operably linked to the polynucleotide
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Regarding dependent Claim 16, independent Claim 5, step (b) recites “a phagemid that encodes a first selection agent”, and the broadest reasonable interpretation of Claim 5 includes the presence of (regulatory) elements that allow, or direct, “expression of the first selection agent” as required in each of steps (b)(i), (b)(ii), (b)(iii) and (b)(iii) because a skilled artisan is aware that a coding sequence alone is not expressed in a cell without being operably linked to such elements.  
This interpretation is consistent with the instant application, which provides no description of expressing a “first selection agent” via “a phagemid that encodes a first selection agent” without such elements.  
Because Claim 16 requires that “the phagemid includes a regulatory element that drives expression of the first selection agent”, there is no subject matter that is within the scope of Claim 5 that is not also within Claim 16.  Therefore, Claim 16 fails to further limit Claim 5. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10, 13, 16, 28, 32, 34, 40, 43, 48-50 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Vakulskas et al. (US 10,717,978 B2, published 21 July 2020, effectively filed 7 October 2016 based on US Provisional Application 62/405,601, hereafter “the ‘601 application”) in view of Qimron et al. (WO 2016/084088 A1, published 2 June 2016, effectively filed at least as of 26 November 2015).
As an initial matter, both documents are directed to the generation and testing of Cas9 mutants as a common field of endeavor. 
Vakulskas et al. teach that 
“[i]n the described invention, we selected for any amino acid substitution in Cas9 that facilitated on target cleavage but avoided off target cleavage using a bacterial screening approach. This screen contained two plasmids: i) a toxin plasmid encoding an arabinose-inducible cell proliferation toxin and a CRISPR/Cas9 on target cleavage site (VEGFA3), and ii) a chloramphenicol resistance plasmid containing a randomly-mutagenized (~6 mutations per kb) cas9 sequence, single guide RNA (sgRNA) specific for VEGFA3, and a known VEGFA3 off target cleavage site. The screening approach was as follows:  E.coli K12 strain MG1655 was transformed with the toxin plasmid containing the VEGFA3 target site in the absence of arabinose, where the toxin is not produced and cell survival is permitted. Cells with stably replicating toxin plasmid are then transformed with the Cas9-sgRNA-off target plasmid, grown non-selectively for 1 hour at 37 degrees Celsius to recover, and then transformations were plated on to media containing both chloramphenicol and arabinose. Bacteria that grew were those that i) successfully transformed with the Cas9-sgRNA-off target plasmid, ii) expressed sufficient Cas9 and VEGFA3 sgRNA to cleave the on target plasmid, and iii) avoided cleavage of sufficient Cas9-sgRNA-off target plasmids to permit chloramphenicol resistance. Point mutations in Cas9 that were isolated multiple times during the screening process, were carried 
Vakulskas et al. further teach that their “invention identifies novel amino-acid positions in the S.py. Cas9 gene that can be mutated to improve specificity of the enzyme, lowering risk of off-target cleavage, while maintaining high levels of desired on-target activity.  In addition, mutations were identified that increase Cas9 on-target activity” (see pg 3, second full ¶ of the ‘601 application).  
Regarding step (a) of Claim 5 and “introducing a library of polynucleotides into host cells, wherein different polynucleotides in the library encode different versions of the polypeptide of interest” as well as Claims 32, 43 and 48-50, Vakulskas et al. teach the transformation of individual E. coli cells with a “ii) [ ] plasmid containing a randomly-mutagenized (~6 mutations per kb) cas9 sequence, single guide RNA (sgRNA) specific for VEGFA3” as quoted above.   
Regarding step (b) of Claim 5, Vakulskas et al. teach the co-transformation of their plasmid i), which has a “cell proliferation toxin” as “a first selection agent” of step (b), and plasmids ii) (as quoted above), but do not teach the temporal sequence of first transforming with plasmids ii) followed by plasmid i).  They also do not teach their plasmid i) as a phagemid as part of a bacteriophage.  
Regarding step (b)(i) of Claim 5 and 
“expression of the first selection agent confers a survival disadvantage in infected host cells and binding at the DNA target site decreases expression of the first selection agent, as well as Claims 34, 40 and 68-69, 
Vakulskas et al. teach that “Bacteria that grew were those that i) successfully transformed with the Cas9-sgRNA-off target plasmid, ii) expressed sufficient Cas9 and VEGFA3 sgRNA to cleave the on target plasmid” (as quoted above) and so decreases (represses) expression of the toxin.  More specifically regarding Claims 68-69, Vakulskas et al. teach “[t]he Cas9-gRNA ribonucleoprotein (RNP) complex mediates double-stranded DNA breaks (DSBs)” (see pg 1, last ¶), where a double-stranded DNA break “comprises cleaving one strand” (emphasis added) in Claim 68 and “comprises cleaving both strands” in Claim 69. 
Regarding step (c) of Claim 5, Vakulskas et al. do not teach their toxin as lethal nor selection based on survival.  
Regarding Claims 10 and 13, Vakulskas et al. teach their plasmid ii) as able to express “sufficient Cas9 and VEGFA3 sgRNA to cleave the on target plasmid”, indicating that their Cas9 coding sequence was operably linked to regulatory elements for its expression.
Regarding Claim 16, Vakulskas et al. teach their plasmid i) as “encoding an arabinose-inducible cell proliferation toxin” (as quoted above).  
Regarding Claim 28, Vakulskas et al. teach “Cells with stably replicating toxin plasmid are then transformed with the Cas9-sgRNA-off target plasmid, grown non-selectively for 1 hour at 37 degrees Celsius to recover, and then transformations were plated on to media containing 
Differences between Claim 5 and the teachings of Vakulskas et al. have been described above.  
Qimron et al. teach transformation of a bacterial culture with lysogenizing phages that introduce a CRISPR-Cas system into cells to render them antibiotic sensitive followed by inoculation on agar containing lytic (i.e. cytotoxic) phages that selectively kill cells that do not degrade lytic phage DNA as shown in Fig. 6A:

    PNG
    media_image4.png
    1112
    710
    media_image4.png
    Greyscale

Qimron et al. further teach “the lytic phages are engineered to contain sequences displaying an identity to at least one spacer in the engineered CRISPR array system of the sic] are used for selection, ultimately linking antibiotic sensitivity and phage resistance. Bacteria harboring defense against the lytic phages along with the sensitizing construct will survive, whereas other bacteria will be killed by the lytic phages, specifically, the engendered lytic phages of the invention” (see pg 11, lines 1-7).  Moreover, the lytic phage is a “selective component” of their invention while the lysogenizing phage to introduce a CRISPR-Cas system is a “sensitizing component” of their invention (see e.g. Abstract).
Additionally, Qimron et al. teach that “the selective component of the kits used by the methods of the invention may be any DNA sequence comprising at least one protospacer recognized by at least one spacer of the sensitizing component, and a sequence encoding at least one toxic agent or any bacterial killer” while “[i]n yet some other embodiment, the selective component may comprise at least one lytic bacteriophage” (see pg 64, last ¶).
Furthermore, Qimron et al. teach that phagemids “are plasmids modified to carry a phage packaging site and may also encode phage proteins. Phagemids may comprise, in general at least a phage packaging site and an origin of replication (ori)” (see pg 17, last ¶).
An artisan having ordinary skill in the art would recognize that the toxin plasmid and the mutagenized Cas9 encoding plasmid of Vakulskas et al. correspond to the “selective component” and the “sensitizing component” of Qimron et al. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Vakulskas et al. to 1) first use the equivalent of a lysogenizing phage to deliver their mutagenized Cas9 encoding plasmids, as taught by Qimron 
More specifically, the modifications are motivated by at least the advantage of removing the need for 1) a second transformation step, 2) non-selective growth for 1 hour, and 3) plating onto media with both chloramphenicol and arabinose, all as taught by Vakulskas et al., as well as the advantage of simple selection based on host cell survival as taught by Qimron et al. compared to selection for growth as taught by Vakulskas et al.
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Qimron et al.) for others (of Vakulskas et al.) to obtain predictable results; and simple use of known techniques (of Qimron et al.) to expand and improve the similar method (of Vakulskas et al.) in the same way.  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vakulskas et al. and Qimron et al. (both as cited above) as applied to Claims 5, 10, 13, 16, 28, 32, 34, 40, 43, 48-50 and 68-69 above and further in view of Liu et al. (US 2013/0345064 A1, published 26 December 2013).
As an initial matter, all three documents are directed to the generation and testing of altered nucleases as a common field of endeavor. 
The teachings of Vakulskas et al. and Qimron et al. have been described above.  They do not teach locating a DNA target site in a regulatory element of a polynucleotide encoding a selection agent.  
Liu et al. teach methods involving host cells of varying selective stringency to “allow for harnessing the power of continuous evolution methods as provided herein for the evolution of functions that are completely absent in the initial version of the gene of interest, for example, for the evolution of a transcription factor recognizing a foreign target sequence that a native transcription factor, used as the initial gene of interest, does not recognize at all. Or, for another example, the recognition of a desired target sequence by a DNA-binding protein, a recombinase, a nuclease, “ (emphasis added; see pg 20, ¶0108 within ¶¶0107-0108
Liu et al. further teach “[s]ome aspects of this invention provide or utilize a dominant negative variant of pIII (pIII-neg). [and in some] embodiments, pIII-neg is used in a positive selection strategy, for example, by providing an expression construct in which a pIII-neg encoding sequence is controlled by a promoter comprising a nuclease target site or a repressor recognition site, the recognition of either one is desired” (see pg 21, ¶0113).  
An artisan having ordinary skill in the art would recognize that an expression construct encoding the dominant negative variant of Liu et al. is analogous to the toxin plasmid of Vakulskas et al. and to the lytic phage of Qimron et al. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Vakulskas et al. and Qimron et al. (as explained above) substitute the VEGFA3 target site of Vakulskas et al. with a target site within a promoter of a gene required for lysis, in a manner based on the teachings of Liu et al., with the reasonable expectation of successfully improving the method by providing a more direct and efficient means to repress lysis without surprising or unexpected results.  
More specifically, the modification is motivated by the recognition that placement of a target site within a promoter of a phage gene required for lysis would be more effective at decreasing or inhibiting phage mediated lysis as compared to location of a VEGFA3 target site of Vakulskas et al. at other appropriate locations because double-stranded cleavage (i.e. linearization of the phagemid) at such a site may still allow for some expression of genes required for lysis.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of a known analogous element (of Liu et al.) for another (of Vakulskas et al. and Qimron et al.) to obtain predictable results; and simple use of known techniques (of Liu et al.) to expand and improve the similar method (of Vakulskas et al. and Qimron et al.) in the same way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635